         Case 1:19-cv-00819-LGS Document 63 Filed 05/12/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HARBOR HOSUE OWNERS CORP.,

                                Plaintiff
                                                                   19Civ. 819
                  - against -
                                                                    ORDER
ADMIRAL INDEMNITY COMPANY,

                                Defendant.

LORNA G. SCHOFIELD, United States District Judge:

       WHEREAS, on April 27, 2020, Defendant filed a letter objecting to Plaintiff’s amended

privilege log. The letter identified ten documents for the Court to review in camera. ECF 56;

       WHEREAS, on April 28, 2020, Plaintiff submitted the ten documents to the Court for in

camera review. ECF 59. On April 30, 2020, Plaintiff submitted a letter replying to Defendant’s

objections. ECF 60;

       WHEREAS, on May 11, 2020, the Court directed Plaintiff to file on the docket excerpts

from the amended privilege log. ECF 62. It is hereby

       ORDERED that the parties shall attend a telephonic conference on May 15, 2020, at

10:30 A.M., to discuss Defendant’s objections to the amended privilege log. The parties shall

call (888) 363-4749 and use Access Code 558-3333.



Dated: May 12, 2020
       New York, New York
